 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    KATHRYN DOUGHTY,
                                                   NO: 2:18-CV-0251-TOR
 8                              Plaintiff,
                                                   ORDER ON VOLUNTARY
 9          v.                                     DISMISSAL WITH PREJUDICE

10    SHRINERS HOSPITAL FOR
      CHILDREN, a Foreign Corporation
11    Registered in Washington,

12                              Defendant.

13

14         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss (ECF

15   No. 9). The stipulation is filed pursuant to Federal Rule of Civil Procedure

16   41(a)(1)(A)(ii) and provides that each party will bear its own attorney’s fees and

17   costs. The Court has reviewed the record and files herein, and is fully informed.

18         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing

19   a stipulation signed by all parties who have appeared.

20   //



     ORDER ON VOLUNTARY DISMISSAL WITH PREJUDICE ~ 1
 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2            Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 3   DISMISSED with prejudice, each party shall bear its own attorney’s fees and

 4   costs.

 5            The District Court Executive is directed to enter this Order and Judgment

 6   accordingly, furnish copies to counsel, and CLOSE the file.

 7            DATED November 21, 2019.

 8

 9                                      THOMAS O. RICE
                                 Chief United States District Judge
10

11

12

13

14

15

16

17

18

19

20



     ORDER ON VOLUNTARY DISMISSAL WITH PREJUDICE ~ 2
